DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 09/10/2021, which has been entered and made of record.  Claims 1-2 and 10 have been amended.  Claims 1-3 and 10 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed on 09/10/2021 have been fully considered but they are rendered moot in view of the new grounds of rejection presented below (as necessitated by the amendment to claims 1 and 10).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japan PGPubs JP2005297810 to Kashiwada et al. in view of U.S. PGPubs 2018/0004286 to Chen, further in view U.S. PGPubs 2018/0090007 to Takemori et al..
Regarding claim 1, Kashiwada et al. teach a display control device for a vehicle controlling a display of an image to a passenger of the vehicle (Fig 8, abstract, par 0012-0013, “The display system 1 for the vehicle comprises a control part 200; information obtaining means 101-111 connected to an input/output part 205 in the control part 200 respectively; a multi-display 300, i.e., an information display means connected to a display controller 207; HUD device 310; and an overlapping display device 320”), the display control device comprising: 
a condition determination unit (Fig 1, control unit 200 with CPU 201) that determines whether a predetermined interruption condition is established (Figs 7-9, par 0051-0062, determine important information during driving a vehicle to determine display control to display 320 (superimposed display), display 310 and display 300); and 
a display control unit (Fig 1, par 0029-0030) that controls the display of an AR display image and the display of a non-AR display image (Figs 10-15, par 0033, par 0065-0070, par 0077, “The display controller 207 reads out the image data stored in the drawing RAM 204 and outputs the data to the multi-display 300, the HUD device 310, and the superimposed display device 320” …display control to display 320 (superimposed display as AR display), display 310 and display 300 (as non-AR display) to display information about driving), 
wherein: the AR display image is superimposed on a superimposition target disposed in front of the passenger (Figs 4 and 10-15, par 0033, par 0042, par 0065-0070, par 0077, display information in superimposed display 320); 
the non-AR display image is not superimposed on the superimposition target (Figs 10-15, par 0033, par 0065-0070, par 0077, display information in display 310 and display 300); 
the AR display image shows a content corresponding to a content of the non-AR display image (Figs 10-15, par 0033, par 0065-0070, par 0077, display related information (guide information) in display 320, display 310 and display 300); 
the display control unit interrupts the display of the AR display image when the condition determination unit determines that the interruption condition is established (Fig 8, par 0058-0062, display control to prohibit the superimposed display (do not select the superimposed display device 320 as the information display means) based on the identified important information); the display control unit restarts the display of an interrupted AR display image when the condition determination unit determines that the restart condition is established (par 0061-0063, par 0070, a command switch 11 could restart to displays based on user’s setting which includes the case after prohibit the superimposed display); and 
the display control unit continues the display of the non-AR display image when the condition determination unit determines that at least one of the interruption condition or the restart condition is established (Figs 8 and 10, par 0058-0062, display control to prohibit the superimposed display (do not select the superimposed display device 320 as the information display means) based on the identified important information but still display information on display 310 and/or 300).  
a condition determination unit determines whether a predetermined restart condition is established after the interruption condition is established.

    PNG
    media_image1.png
    318
    479
    media_image1.png
    Greyscale

In related endeavor, Chen teaches a condition determination unit that determines whether a predetermined interruption condition is established (Figs 8 and 11A-11B, abstract, par 0071-0081, par 0116-0117, determines whether a second criteria is met, if yes, stop display AR image to display real word image), and determines whether a predetermined restart condition is established after the interruption condition is established (Figs 8 and 11A-11B, par 007, par 0045, par 0081, par 0094-0095, par 0115-0117, par 0124-0134, “Once the DDL determines that neither criteria are met, the VRS may resume its course, either where the switching occurred or at an earlier point. In this fashion, an HMD user is given an opportunity to reorient in situ with minimal interference to the VRS”); the display control unit interrupts the display of the AR display image when the condition determination unit determines that the interruption condition is established (Figs 8 and 11A-11B, par 007, par 0045, par 0092, par 0116-0117, “The second criteria, much like the first, also correspond to predetermined indicators suggestive of disorientation. However, while fulfillment of the first criteria may begin a process of augmented VRS, fulfillment of the second criteria may begin a full switch to a real world view (RWV). The switching from VRS to RWV may be accomplished by a VRS to RWV switching logic. Consequently, the user is completely deprived of disorienting stimuli (from the VRS) and given an opportunity to reorient to the real world view”); the display control unit restarts the display of an interrupted AR display image when the condition determination unit determines that the restart condition is established (Figs 8 and 11A-11B, par 007, par 0045, par 0081, par 0094-0095, par 0115-0117, par 0124-0134, “Once the DDL determines that neither criteria are met, the VRS may resume its course, either where the switching occurred or at an earlier point. In this fashion, an HMD user is given an opportunity to reorient in situ with minimal interference to the VRS” …. To restart virtue display or augmented display if first criteria is met after real world view).
It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Kashiwada et al. to include a condition determination unit determines whether a predetermined restart condition is established after the interruption condition is established as taught by Chen to provide predetermined indicators suggestive of disorientation of a user when wearing the HMD and being presented a virtual reality scene to prevent potentially disorienting scenes.
the display control unit notifies the passenger of an interruption of the display of the AR display image through the non-AR display image when the display control unit interrupts the display of the AR display image.

    PNG
    media_image2.png
    299
    479
    media_image2.png
    Greyscale

In related endeavor, Takemori et al. teach the display control unit notifies the passenger of an interruption of the display of the AR display image through the non-AR display image when the display control unit interrupts the display of the AR display image (Figs 1 and 10, par 0040, par 0048-0051, par 0062, “As illustrated in FIG. 10, the icon 69 is projected on the near display area 22. Display of the icon 69 starts after an elapse of a predetermined time (such as about 1 second) from a start of display of the ripple image 61. Similarly to the ripple image 61, the icon 69 is an image based on which the driver recognizes the presence of the notification target B. The icon 69 is displayed in a color substantially identical to the color of the arc image parts 62” … display ripple image 61 in window 21 as AR display and further display a notice icon 69 as a notice in display 22 as non-AR display).


Regarding claim 2, Kashiwada et al. as modified by Chen and Takemori et al. teach all the limitation of claim 1, and Kashiwada et al. further teach further comprising: one or more processors; and a memory coupled to the one or more processors and storing program instructions that when executed by the one or more processors cause the one or more processors to provide at least: the condition determination unit t and the display control unit (Fig 1, par 0029-0030, par 0041-0042).

Regarding claim 3, Kashiwada et al. as modified by Chen and Takemori et al. teach all the limitation of claim 1, and Kashiwada et al. further teach wherein: 28Attorney Docket No.: 4041 J-003944-US-CO the condition determination unit further determines whether a predetermined erase condition of the display of the image is established; and the display control unit simultaneously erases both the display of the AR display image and the display of the non-AR display image when the condition determination unit determines that the erase 
In step 250, it is determined whether there is a request for changing the information display means by the command switch 111. If there is no request for changing the information display means from the passenger, the process proceeds to step 260, and if there is a change request, the process proceeds to step 310. In step 310, the information display means for displaying is changed to that input to the command switch 111 by the occupant”, Figs 10 and 13, par 0070, “The occupant previously sets information display means for each type of information and importance on the screen of the command switch 11 shown in FIG. In the example of FIG. 10, the display means is set to be switched 700 m before (low importance), 300 m (middle importance), and 50 m (high importance) before the current guidance intersection. It is set to be displayed on the display 300, displayed on the multi-display 300 and the HUD device 310 before 300 m, and displayed on the multi-display 300, the HUD device 310 and the superimposed display device 320 before 50 m. In step 210, the information display means for displaying the navigation guidance information is provisionally determined according to the above settings”; par 0083, “the information display means can be changed or information can be erased in real time in response to a passenger request. As a result, the situation of the occupant at that time can be met, and the occupant can drive safely and comfortably” …not display any information in display 320 as AR display and 310 as non-AR display based on the detected information).

Regarding claim 10, Kashiwada et al. teach a non-transitory tangible computer readable storage medium comprising instructions being executed by a computer, the instructions including a computer-implemented method for a vehicle controlling a display of an image to a passenger of the vehicle (Fig 2, abstract, par 0030, par 0032-0033, par 0065, “The CPU 201, the ROM 202, the RAM 203, and the drawing RAM 204 are made up of known processors and memory modules. The CPU 201 executes various processes based on programs stored in the ROM 202 using the RAM 203 as a temporary storage area. Store image data. The ROM 202 stores image data used when displaying information”). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556.  The examiner can normally be reached on 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIN . GE

Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616